People v Price (2017 NY Slip Op 05753)





People v Price


2017 NY Slip Op 05753


Decided on July 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2016-04993
 (Ind. No. 1175/14)

[*1]The People of the State of New York, respondent,
vVicki Price, appellant.


Thomas R. Villecco, Jericho, NY, for appellant.
Eric T. Schneiderman, Attorney General, New York, NY (Alyson J. Gill and Dennis A. Rambaud of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the Supreme Court, Nassau County (Gugerty, J.), rendered April 25, 2016, revoking a sentence of probation previously imposed by the same court, upon a finding that she violated conditions thereof, after a hearing, and imposing a sentence of imprisonment upon her previous conviction of endangering the welfare of an incompetent or physically disabled person.
ORDERED that the amended judgment is affirmed.
The defendant's contention that she made a good faith effort to comply with the conditions of her probation is unpreserved for appellate review (see People v Palicz, 121 AD3d 721; People v Park, 203 AD2d 596). In any event, the Supreme Court properly found, based upon a preponderance of the evidence presented at the hearing, that the defendant had violated conditions of her probation by, inter alia, failing to report to the probation department on several dates, failing to sign medical releases, failing to submit to a drug test, and failing to give a DNA sample (see People v Palicz, 121 AD3d 721).
DILLON, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court